74 Mich. App. 697 (1977)
254 N.W.2d 618
RAMOS
v.
HOLMBERG
Docket No. 22880.
Michigan Court of Appeals.
Decided April 18, 1977.
*698 David W. Sinclair, for plaintiffs.
Foster, Swift & Collins, P.C. (by Clifford D. Weiler), for defendants Jack M. Ranck and Helga A. Ranck.
Before: M.F. CAVANAGH, P.J., and D.E. HOLBROOK, JR. and M.J. KELLY, JJ.

On Rehearing
M.J. KELLY, J.
This case was originally decided February 26, 1976, and published at 67 Mich. App. 470; 241 NW2d 253. We granted rehearing principally because one of the authorities relied upon by the majority was later reversed by the Supreme Court. Jeminson v Montgomery Real Estate & Co, 396 Mich. 406; 240 NW2d 205 (1976).
On rehearing we reverse the decision of the trial court for the reasons outlined in the dissent at 67 Mich. App. 470, 478. The cause is remanded.
It is pointed out by the defendants that entirely *699 unlike the mortgage company in Jeminson the Rancks were not active participants in the transaction involved, did not afford credit or financing and performed merely a ministerial act to acquiesce in the transaction between the immediate sellers, the Saylors, and the plaintiffs. We are not equating the Rancks' position with the mortgage company's position in Jeminson. We are holding only that assuming every well pleaded allegation in plaintiffs' complaint to be true, summary judgment was erroneous.
Plaintiffs have alleged that defendants-appellees suppressed knowledge that the premises in question were uninhabitable and literally disintegrating. On favorable view we hold that plaintiff's claim is not "so clearly unenforceable as a matter of law that no factual development can possibly justify a right to recovery". Crowther v Ross Chemical & Manufacturing Co, 42 Mich. App. 426, 431; 202 NW2d 577 (1972).
We consider it unnecessary to reprint here the dissenting opinion referred to above.
Reversed and remanded.
M.F. CAVANAGH, P.J., concurred.
D.E. HOLBROOK, JR., J. (dissenting).
The fact that Jeminson v Montgomery Real Estate & Co, 47 Mich. App. 731; 210 NW2d 10 (1973), was subsequently reversed by the Supreme Court in 396 Mich. 106; 240 NW2d 205 (1976), does not change my opinion as to the disposition of this case. Hence, for the reasons set forth in my original opinion, 67 Mich. App. 470; 241 NW2d 253 (1976), and commencing with the first full paragraph on page 475 thereof and continuing to the end, I respectfully dissent.